DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 5/26/22.    
Claim(s) 1, 3-7, 9-15, 17-20 is/are presented for examination.

	
Claim Objections
Claim(s) 1, 7 & 15 is/are unclear to the examiner; what does it mean by stating “selecting a weighted node within the cluster, the selecting performed by evaluating a similarity between a structured representation of a portion of content delivered by the content delivery network and a content access history of content stored within data storage of weighted nodes within the cluster, the structured representation of the portion comprising data describing the portion”?  The Examiner is not entirely sure what is “structured representation”?  Does “structured representation” a predetermined arrangement? So, does selecting a weighted node based on similarity between “predetermined arrangement”?  If so, what does it mean by “similarity between predetermined arrangement” means?  Please clarify

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 10-11 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, U.S. Pub/Patent No. 2012/0096107 A1 in view of Sastry, U.S. Patent No. 6,104,962, and Salokannel, U.S. Pub. No. 2008/0153493 A1, and further in view of Chang, U.S. Pub. No. 2017/0279881 A1.
As to claim 1, Hatanaka teaches a computer-implemented method comprising: 
setting, according to a policy, a data points parameter, the data points parameter specifying a number of weighted nodes to be grouped into a cluster, the policy specifying a network characteristic used to determine the data points parameter (Hatanaka, page 5, paragraph 61, 68; i.e., [0068] When the total number of the groups into which the central managing devices 20 are classified is "X", the group managing unit 15 selects the total number "X" of the central managing devices 20 in descending order of the distance between the obtaining pattern); 
grouping, into a cluster according to a content access history of each of the weighted nodes a subset of the weighted nodes, a number of weighted nodes in the cluster specified by the data points parameter, the cluster comprising a plurality of weighted nodes having a content access history similarity to each other greater than a threshold similarity (Hatanaka, page 1, paragraph 8; page 4, paragraph 49; i.e., [0008] The group managing unit is configured to determine, on the basis of the history, an obtaining pattern of data which the central managing device obtains from the center server, for each central managing device, and calculate a degree of similarity between the obtaining patterns of the central managing devices. The group managing unit is configured to judge that the obtaining patterns are similar to each other, when the degree of the similarity is not less than a predetermined threshold. The group managing unit is configured to judge that the obtaining patterns are dissimilar from each other, when the degree of the similarity is less than the predetermined threshold. The group managing unit is configured to classify the central managing devices having the obtaining patterns similar to each other into the same group, and to classify the central managing devices having the obtaining patterns dissimilar from each other into different groups); 
selecting a weighted node within the cluster, the selecting performed by evaluating a similarity between a structured representation of a portion of content delivered by the content delivery network and a content access history of content stored within data storage of weighted nodes within the cluster (Hatanaka, page 1, paragraph 8; page 4, paragraph 49; i.e., [0008] The group managing unit is configured to determine, on the basis of the history, an obtaining pattern of data which the central managing device obtains from the center server, for each central managing device, and calculate a degree of similarity between the obtaining patterns of the central managing devices. The group managing unit is configured to judge that the obtaining patterns are similar to each other, when the degree of the similarity is not less than a predetermined threshold. The group managing unit is configured to judge that the obtaining patterns are dissimilar from each other, when the degree of the similarity is less than the predetermined threshold. The group managing unit is configured to classify the central managing devices having the obtaining patterns similar to each other into the same group, and to classify the central managing devices having the obtaining patterns dissimilar from each other into different groups);
storing, within data storage of the selected weighted a node within the cluster, the structured representation of the portion (Hatanaka, figure 2-3; page 2, paragraph 11; page 4, paragraph 47; i.e., [0011] the group managing unit is configured to select the lower predetermined threshold for the central managing device which is provided with the data caching unit having a larger memory capacity; [0047] In addition, the managing control unit 24 stores the predetermined data received from the center server 10 in the data caching unit 23. That is, the managing control unit 24 stores, in the data caching unit 23, the data which the managing control unit 24 obtains from the center server); and 
the second cluster comprising nodes having a content access history similarity to each other greater than the threshold similarity, the second cluster including the selected weighted node (Hatanaka, page 1, paragraph 8; page 4, paragraph 49; i.e., [0008] The group managing unit is configured to determine, on the basis of the history, an obtaining pattern of data which the central managing device obtains from the center server, for each central managing device, and calculate a degree of similarity between the obtaining patterns of the central managing devices. The group managing unit is configured to judge that the obtaining patterns are similar to each other, when the degree of the similarity is not less than a predetermined threshold. The group managing unit is configured to judge that the obtaining patterns are dissimilar from each other, when the degree of the similarity is less than the predetermined threshold. The group managing unit is configured to classify the central managing devices having the obtaining patterns similar to each other into the same group, and to classify the central managing devices having the obtaining patterns dissimilar from each other into different groups).
But Hatanaka failed to teach the claim limitation wherein assigning a weight to each of a set of nodes of a content delivery network, the assigning resulting in a set of weighted nodes, a weight of a weighted node in the set of weighted nodes proportional to an effect of the weighted node on a response time of the content delivery network; selecting a weighted node within the cluster, within data storage of weighted nodes within the cluster, the structured representation of the portion comprising data describing the portion; increasing, responsive to determining that a data usage rate of the portion of content is below a threshold data usage rate, the data points parameter; regrouping, into a second cluster according to the increased data points parameter, a second subset of the weighted nodes; Page 2 of 13Trian et aL - Applia,Aon No. 17/:79,661; AEItorny D~ocket No, P20200122A US1moving, from the data storage of the selected weighted node to a data storage of a second weighted node within the second cluster, the structured representation of the portion.
However, Sastry teaches the limitation wherein assigning a weight to each of a set of nodes of a content delivery network, the assigning resulting in a set of weighted nodes, a weight of a weighted node in the set of weighted nodes proportional to an effect of the weighted node on a response time of the content delivery network (Sastry, col 7, lines 64 – col 8, lines 15; i.e., The parameters represent weighting considerations such as the average response time of each processing resource, minimum and maximum response times of each processing resource of the distributed control system…relative weights between communication load and critical loop closure, communication frequency between programming objects, size of the communication packets transmitted via communication link…the weights assigned to each edge may be of the same magnitude); Page 2 of 13Trian et aL - Applia,Aon No. 17/:79,661; AEItorny D~ocket No, P20200122A US1moving, from the data storage of the selected weighted node to a data storage of a second weighted node within the second cluster, the structured representation of the portion (Sastry, col 10, lines 3-11; i.e., information contained in this file will be used to rewrite data file 28, which originally included only the information related to the allocation of 5 non-virtual objects to control modules 14a-n. The resulting data file 28 thus includes the assignments of all programming objects 25a-n of system 10 to control modules 14a-n. Using the information contained in data file 28, host controller 12 determines the appropriate partitions; {according to the definition in the Detail Description, structured representation comprising data describing the portion}).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hatanaka to substitute parameter from Sastry for obtained pattern from Hatanaka to optimize utilization of the system’s processing resources (Sastry, col 1, lines 50-55).
However, Salokannel teaches the limitation wherein selecting a weighted node within the cluster, within data storage of weighted nodes within the cluster, the structured representation of the portion comprising data describing the portion (Salokannel, figure 2; page 1, paragraph 13; page 3, paragraph 30; i.e., [0013] selected to perform anchor node operations for the first wireless node based on the determined topological arrangement; [0035] According to an example embodiment, a second wireless node may be selected to perform anchor node operations for the first wireless node based on the determined topological arrangement (220). According to an example embodiment, the second wireless node may include the first wireless node. Thus, for example, the node2 124 may select itself to perform anchor operations for itself based on the determined topological arrangement).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hatanaka to substitute neighboring node from Salokannel for home appliances from Hatanaka to improve power efficiency for specific requirement to support mobility (Salokannel, col 1, lines 50-55).
However, Chang teaches the limitation wherein increasing, responsive to determining that a data usage rate of the portion of content is below a threshold data usage rate, the data points parameter (Chang, page 1, paragraph 7-8; page 6, paragraph 58; i.e., [0008] adds the second edge server into the server group corresponding to the first video stream; [0058] In the present exemplary embodiment, by preferentially selecting the edge server with the highest bandwidth usage rate from the edge servers whose bandwidth usage rates are lower the low load threshold); regrouping, into a second cluster according to the increased data points parameter, a second subset of the weighted nodes (Chang, page 1, paragraph 6-8; i.e., [0007] The edge servers of each of the server groups provide one of a plurality of video streams, and each of the edge servers is grouped into at least one server group among the server groups. The topology management method also includes selecting a first edge server from the plurality of edge servers. A bandwidth usage rate of the first edge server is more than a high load threshold, and the first edge server provides video data of at least one video stream of the plurality of video streams. The topology management method still includes selecting a first video stream from the at least one video stream corresponding of the first edge server, and selecting a second edge server from the plurality of edge servers; [0008] The load balancing device groups the edge servers into a plurality of server groups, wherein the edge servers of each of the server groups provide the video stream, and each of the edge servers is grouped into at least one server group among the server groups. The load balancing device selects a first edge server from the plurality of edge servers, wherein a bandwidth usage rate of the first edge server is more than a high load threshold).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hatanaka to substitute edge server from Chang for terminal device from Hatanaka to effectively
adjust a service scale of a cloud system according to the user number to maintain preferable service quality (Chang, page 1, paragraph 3).
As to claim 4, Hatanaka-Sastry-Salokannel-Chang teaches the computer-implemented method as recited in claim 1, wherein the effect comprises a throughput of the weighted node (Hatanaka, page 7, paragraph 87-89; i.e., [0087] The group managing unit 15 preliminarily stores capacity information indicative of a maximum (maximum capacity) of a memory capacity of the data caching unit 23 of each of the central managing device 20. The group managing unit 15 selects the lower predetermined threshold(%) for the data caching unit 23 of the larger memory capacity, thereby increasing the number of the central managing devices 20 per one group. Conversely, the predetermined threshold becomes smaller for the data caching unit 23 having the smaller memory capacity, and therefore the number of the central managing devices 20 per one group is decreased).
As to claim 5, Hatanaka-Sastry-Salokannel-Chang teaches the computer-implemented method as recited in claim 1, wherein the effect comprises a data request capacity of the weighted node (Hatanaka, page 7, paragraph 87-89; i.e., [0087] The group managing unit 15 preliminarily stores capacity information indicative of a maximum (maximum capacity) of a memory capacity of the data caching unit 23 of each of the central managing device 20. The group managing unit 15 selects the lower predetermined threshold(%) for the data caching unit 23 of the larger memory capacity, thereby increasing the number of the central managing devices 20 per one group. Conversely, the predetermined threshold becomes smaller for the data caching unit 23 having the smaller memory capacity, and therefore the number of the central managing devices 20 per one group is decreased).
As to claim 6, Hatanaka-Sastry-Salokannel-Chang teaches the computer-implemented method as recited in claim 1, wherein the positioning is performed once the content access history includes above a threshold number of accesses to the structured representation (Hatanaka, page 5, paragraph 66-68; page 7, paragraph 87-89; i.e., 0066] calculates the sum of distances between the plot point of the obtaining pattern of the central managing device 20; and the corresponding plot point of the obtaining pattern of the central managing device 201, and treats the calculated sum as the distance between the obtaining patterns of the central managing devices 20; and [0068] When the total number of the groups into which the central managing devices 20 are classified is "X", the group managing unit 15 selects the total number "X" of the central managing devices 20 in descending order of the distance between the obtaining patterns. For each previously selected central managing device 20, the group managing unit 15 selects the central managing device 20 exhibiting the relatively close distance between the obtaining patterns with regard to the previously selected central managing device 20 and classifies it into the same group as that of the previously selected central managing device).

Claim(s) 8 & 16 is/are directed to a computer program product and system claims and they do not teach or further define over the limitations recited in claim(s) 2.  Therefore, claim(s) 8 & 16 is/are also rejected for similar reasons set forth in claim(s) 2.
Claim(s) 10-11 & 18-19 is/are directed to a computer program product and system claims and they do not teach or further define over the limitations recited in claim(s) 4-5.  Therefore, claim(s) 10-11 & 18-19 is/are also rejected for similar reasons set forth in claim(s) 4-5.



Claim(s) 3, 9, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, U.S. Pub/Patent No. 2012/0096107 A1, and Sastry, U.S. Patent No. 6,104,962, and in view of Salokannel, U.S. Pub. No. 2008/0153493 A1, and Chang, U.S. Pub. No. 2017/0279881 A1, and further in view of Nishizono, U.S. Patent/Pub. No. 2008/0052537 A1.
As to claim 3, Hatanaka-Sastry-Salokannel-Chang teaches the computer-implemented method as recited in claim 1, further comprising: 
reweighting the node (Hatanaka, page 7, paragraph 87-89; i.e., [0087] having the smaller memory capacity, and therefore the number of the central managing devices 20 per one group is decreased; [0088] increase of the maximum of the memory capacity of the data caching unit 23. Therefore, it is possible to decrease the number of times at which the central managing device 20 accesses the center server);
regrouping, into a third cluster, according to the data points parameter, a third subset of weighted nodes including the reweighted node, the third cluster comprising nodes having a content access history similarity to each other greater than the threshold similarity (Hatanaka, page 1, paragraph 8; page 4, paragraph 49; i.e., [0008] The group managing unit is configured to determine, on the basis of the history, an obtaining pattern of data which the central managing device obtains from the center server, for each central managing device, and calculate a degree of similarity between the obtaining patterns of the central managing devices. The group managing unit is configured to judge that the obtaining patterns are similar to each other, when the degree of the similarity is not less than a predetermined threshold. The group managing unit is configured to judge that the obtaining patterns are dissimilar from each other, when the degree of the similarity is less than the predetermined threshold. The group managing unit is configured to classify the central managing devices having the obtaining patterns similar to each other into the same group, and to classify the central managing devices having the obtaining patterns dissimilar from each other into different groups); and 
moving, from the data storage of the reweighted second weighted node to a data storage of a weighted node within the third cluster, the structured representation of the portion (Hatanaka, page 5, paragraph 66-68; i.e., [0066] calculates the sum of distances between the plot point of the obtaining pattern of the central managing device 20; and the corresponding plot point of the obtaining pattern of the central managing device 201, and treats the calculated sum as the distance between the obtaining patterns of the central managing devices 20; and [0068] When the total number of the groups into which the central managing devices 20 are classified is "X", the group managing unit 15 selects the total number "X" of the central managing devices 20 in descending order of the distance between the obtaining patterns. For each previously selected central managing device 20, the group managing unit 15 selects the central managing device 20 exhibiting the relatively close distance between the obtaining patterns with regard to the previously selected central managing device 20 and classifies it into the same group as that of the previously selected central managing device).
But Hatanaka-Sastry-Salokannel-Chang failed to teach the claim limitation wherein reweighting, responsive to determining that an actual data usage rate at a weighted node is above a threshold difference from an expected data usage rate at the second weighted node, the second weighted node.
However, Nishizono teaches the limitation wherein reweighting, responsive to determining that an actual data usage rate at a weighted node is above a threshold difference from an expected data usage rate at the second weighted node, the second weighted node (Nishizono, page 3, paragraph 47; i.e., [0047] If the usage rate exceeds the threshold (Yes at step S203), the capacity or storage area of the encryption buffer 120a is increased (adjusted) by a predetermined amount (step S204)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hatanaka-Sastry-Salokannel-Chang to substitute storage area from Nishizono for memory capacitor from Hatanaka to reduce the time to store the data in the secondary storage unit (Nishizono, page 1, paragraph 6).

Claim(s) 9 & 17 is/are directed to a computer program product and system claims and they do not teach or further define over the limitations recited in claim(s) 3.  Therefore, claim(s) 9 & 17 is/are also rejected for similar reasons set forth in claim(s) 3.


Claim(s) 12-14 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, U.S. Pub/Patent No. 2012/0096107 A1, and Sastry, U.S. Patent No. 6,104,962, and Salokannel, U.S. Pub. No. 2008/0153493 A1, and Chang, U.S. Pub. No. 2017/0279881 A1, and further in view of Martin, U.S. Patent/Pub. No. 2015/0169516 A1.
As to claim 12, Hatanaka-Sastry-Salokannel-Chang teaches the computer program product as recited in claim 7.  But Hatanaka-Sastry-Salokannel-Chang failed to teach the claim limitation wherein the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system.
However, Martin teaches the limitation wherein the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (Martin, page 4, paragraph 75; i.e., [0075] and manage input commands from a user, and an upload/download management module 23, to send/receive information with remote computers, networks and/or servers).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hatanaka-Sastry-Salokannel-Chang to substitute input detection module from Martin for obtaining patterns from Hatanaka to allow users to rapidly have access to digital information without sacrificing content size and quality (Martin, page 1, paragraph 12).
As to claim 13, Hatanaka-Sastry-Salokannel-Chang teaches the computer program product as recited in claim 7.  But Hatanaka-Sastry-Salokannel-Chang failed to teach the claim limitation wherein the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
However, Martin teaches the limitation wherein the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Martin, page 4, paragraph 75; i.e., [0075] and manage input commands from a user, and an upload/download management module 23, to send/receive information with remote computers, networks and/or servers).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hatanaka-Sastry-Salokannel-Chang to substitute input detection module from Martin for obtaining patterns from Hatanaka to allow users to rapidly have access to digital information without sacrificing content size and quality (Martin, page 1, paragraph 12).
As to claim 14, Hatanaka-Sastry-Salokannel-Chang teaches the computer program product as recited in claim 7.  But Hatanaka-Sastry-Salokannel-Chang failed to teach the claim limitation wherein the computer program product is provided as a service in a cloud environment.
However, Martin teaches the limitation wherein the computer program product is provided as a service in a cloud environment (Martin, page 4, paragraph 77; i.e., [0077] It is possible for the backend system to be configured as a "cloud" system).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hatanaka-Sastry-Salokannel-Chang to substitute input detection module from Martin for obtaining patterns from Hatanaka to allow users to rapidly have access to digital information without sacrificing content size and quality (Martin, page 1, paragraph 12).

Claim(s) 20 is/are directed to a system claim and they do not teach or further define over the limitations recited in claim(s) 12.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 12.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-15, 17-20 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “increasing, responsive to determining that a data usage rate of the portion of content is below a threshold data usage rate, the data points parameter” (see Applicant’s response, 5/26/22, page 10-11).  It is evident from the detailed mappings found in the above rejection(s) that Chang disclosed this functionality (see Chang, page 1, paragraph 6 & 8).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “increasing, responsive to determining that a data usage rate of the portion of content is below a threshold data usage rate, the data points parameter” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Wang, U.S. Patent/Pub. No. US 20170318586 A1 discloses determined the selecting UE.
Ueno, U.S. Patent/Pub. No. US 20120239831 A1 discloses data transfer or usage rate threshold value.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449